        Case 2:19-cv-03438-GEKP Document 7 Filed 10/21/19 Page 1 of 12



                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                 )
STRIKE 3 HOLDINGS, LLC,                          )
                                                 )
       Plaintiff,                                )   Civil Case No. 2:19-cv-03438-GEKP
                                                 )
v.                                               )
                                                 )
DAVID DOUGHTY,                                   )
                                                 )
       Defendant.                                )
                                                 )

            FIRST AMENDED COMPLAINT-ACTION FOR DAMAGES FOR
                     PROPERTY RIGHTS INFRINGEMENT

       Plaintiff, Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”), a Delaware limited liability

company with its principal place of business located at 2140 S. Dupont Highway, Camden,

Delaware 19934, brings this First Amended Complaint against Defendant, David Doughty

(“Defendant”), and alleges as follows:

                                          Introduction

       1.      This is a case about the ongoing and wholesale copyright infringement of Plaintiff’s

motion pictures by Defendant.

       2.      Plaintiff is the owner of award winning, critically acclaimed adult motion pictures.

       3.      Strike 3’s motion pictures are distributed through the Blacked, Tushy, Vixen, and

Blacked Raw adult websites and DVDs. With more than 20 million unique visitors to its websites

each month, the brands are famous for redefining adult content, creating high-end, artistic, and

performer-inspiring motion pictures produced with a Hollywood style budget and quality.

       4.      Defendant is, in a word, stealing these works on a grand scale. Using the BitTorrent

protocol, Defendant is committing rampant and wholesale copyright infringement by downloading


                                                1
         Case 2:19-cv-03438-GEKP Document 7 Filed 10/21/19 Page 2 of 12



Strike 3’s motion pictures as well as distributing them to others. Defendant did not infringe just

one or two of Strike 3’s motion pictures, but has been recorded infringing 61 movies over an

extended period of time.

        5.      Although Defendant attempted to hide this theft by infringing Plaintiff’s content

anonymously, Defendant’s Internet Service Provider (“ISP”), Verizon Online LLC (Verizon Fios),

identified Defendant through his IP address 98.111.145.161.

        6.      This is a civil action seeking damages under the United States Copyright Act of

1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”).

                                      Jurisdiction and Venue

        7.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 (federal question); and 28 U.S.C. § 1338 (jurisdiction over copyright actions).

        8.      This Court has personal jurisdiction over Defendant because Defendant used an

Internet Protocol address (“IP address”) traced to a physical address located within this District to

commit copyright infringement. Therefore: (i) Defendant committed the tortious conduct alleged

in this First Amended Complaint in this State; (ii) Defendant resides in this State and/or;

(iii) Defendant has engaged in substantial – and not isolated – business activity in this State.

        9.      Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this District because:

(i) a substantial part of the events or omissions giving rise to the claims occurred in this District;

and, (ii) the Defendant resides (and therefore can be found) in this District and resides in this State.

Additionally, venue is proper in this District pursuant 28 U.S.C. § 1400(a) (venue for copyright

cases) because Defendant resides or may be found in this District.

                                                Parties

        10.     Strike 3 is a Delaware limited liability company located at 2140 S. Dupont Hwy,



                                                   2
         Case 2:19-cv-03438-GEKP Document 7 Filed 10/21/19 Page 3 of 12



Camden, DE.

        11.     Defendant, David Doughty, is an individual residing at 429 Fitzgerald St.

Philadelphia, PA 19148.

                                         Factual Background

                               Plaintiff’s Award-Winning Copyrights

        12.     Strike 3’s subscription-based websites proudly boast a paid subscriber base that is

one of the highest of any adult-content sites in the world. Strike 3 also licenses its motion pictures

to popular broadcasters and Strike 3’s motion pictures are the number one selling adult DVDs in

the United States.

        13.     Strike 3’s motion pictures and websites have won numerous awards, such as “best

cinematography,” “best new studio,” and “adult site of the year.” One of Strike 3’s owners, three-

time director of the year Greg Lansky, has been dubbed the adult film industry’s “answer to Steven

Spielberg.”

        14.     Strike 3’s motion pictures have had positive global impact, leading more adult

studios to invest in better content, higher pay for performers, and to treat each performer with

respect and like an artist.

        15.     Unfortunately, Strike 3, like a large number of other makers of motion picture and

television works, has a major problem with Internet piracy.       Often appearing among the most

infringed popular entertainment content on torrent websites, Strike 3’s motion pictures are among

the most pirated content in the world.

                     Defendant Used the BitTorrent File Distribution Network to
                                  Infringe Plaintiff’s Copyrights

        16.     BitTorrent is a system designed to quickly distribute large files over the Internet.

Instead of downloading a file, such as a movie, from a single source, BitTorrent users are able to

                                                  3
         Case 2:19-cv-03438-GEKP Document 7 Filed 10/21/19 Page 4 of 12



connect to the computers of other BitTorrent users in order to simultaneously download and upload

pieces of the file from and to other users.

       17.     To use BitTorrent to download a movie, the user has to obtain a “torrent” file for

that movie, from a torrent website. The torrent file contains instructions for identifying the Internet

addresses of other BitTorrent users who have the movie, and for downloading the movie from

those users. Once a user downloads all of the pieces of that movie from the other BitTorrent users,

the movie is automatically reassembled into its original form, ready for playing.

       18.     BitTorrent’s popularity stems from the ability of users to directly interact with each

other to distribute a large file without creating a heavy load on any individual source computer

and/or network. It enables users, without Plaintiff’s authorization, to take Plaintiff’s motion

pictures, which are often filmed in state of the art 4kHD, and transfer them quickly and efficiently.

Moreover, BitTorrent is designed so that the more files a user offers for download to others, the

faster the user’s own downloads become. In this way, each user benefits from illegally distributing

other’s content and violating copyright laws.

       19.     Each piece of a BitTorrent file is assigned a unique cryptographic hash value.

       20.     The cryptographic hash value of the piece (“piece hash”) acts as that piece’s unique

digital fingerprint. Every digital file has one single possible cryptographic hash value correlating

to it. The BitTorrent protocol utilizes cryptographic hash values to ensure each piece is properly

routed amongst BitTorrent users as they engage in file sharing.

       21.     The entirety of the digital media file also has a unique cryptographic hash value

(“file hash”), which acts as a digital fingerprint identifying the digital media file (e.g., a movie).

Once infringers complete the downloading of all pieces that comprise a digital media file, the

BitTorrent software uses the file hash to determine that the file is complete and accurate.



                                                  4
         Case 2:19-cv-03438-GEKP Document 7 Filed 10/21/19 Page 5 of 12



        22.     Defendant used the BitTorrent file network to illegally download and distribute

Plaintiff’s copyrighted motion pictures.

        23.     Plaintiff’s investigator, IPP International U.G. (“IPP”), established direct TCP/IP

connections with the Defendant’s IP address, as outlined in Exhibit “A”, while Defendant was

using the BitTorrent file distribution network.

        24.     While Defendant was infringing, IPP downloaded from Defendant one or more

pieces of the digital media files containing Strike 3’s motion pictures listed in Exhibit “A”

(hereinafter the “Works”).

        25.     A full copy of each digital media file was downloaded from the BitTorrent file

distribution network, and it was confirmed through independent calculation that the file hash

correlating to each file matched the file hash downloaded by Defendant.

        26.     Defendant downloaded, copied, and distributed a complete copy of each of

Plaintiff’s Works without authorization.

        27.     At no point was Plaintiff’s copyrighted content uploaded by IPP to any BitTorrent

user.

        28.     The digital media files have been verified to contain a digital copy of a motion

picture that is identical (or alternatively, strikingly similar or substantially similar) to Plaintiff’s

corresponding original copyrighted Works.

        29.     Defendant’s infringement is continuous and ongoing. Absent this lawsuit, Plaintiff

knows of no way to effectively prevent Defendant from infringing Plaintiff’s motion pictures.

        30.     Plaintiff owns the copyrights to the Works and the Works have been registered with

the United States Copyright Office.

        31.     The United States Copyright Office registration information for the Works,



                                                   5
         Case 2:19-cv-03438-GEKP Document 7 Filed 10/21/19 Page 6 of 12



including the registration number, is outlined on Exhibit A.

       32.     Plaintiff is entitled to seek statutory damages and attorneys’ fees under 17 U.S.C.

§ 501 of the United States Copyright Act.

    Discovery Will Likely Show that Defendant is the Individual Who Infringed Plaintiff’s

                                       Copyrighted Works

       33.     Plaintiff’s logged BitTorrent network activity emanating from Defendant’s IP

address. Collectively, this evidence is referred to as the “Additional Evidence.”

       34.     The Additional Evidence contains content which correlates to Defendant’s publicly

declared interests.

       35.     Defendant’s social media profiles establish that he “likes” Dune (the movie).

       36.     Plaintiff’s Additional Evidence lists a work titled “Dune library.”

       37.     Defendant’s social media profiles also establish that Defendant is a fan of the

Philadelphia Eagles.

       38.     Plaintiff’s Additional Evidence lists a Philadelphia Eagles game.

       39.     Defendant’s social media profiles also establish that he is employed as an IT Project

Coordinator, with past work experience in the field of computer repair and technology.

       40.     Plaintiff's additional evidence lists numerous books and software concerning to

information technology.

       41.     Based on the foregoing information, discovery will likely show that Defendant is

the person who used BitTorrent in the house from where the infringement emanated.

Consequently, discovery will likely show that Defendant is the person who infringed Plaintiff’s

copyrighted works through the use of BitTorrent.




                                                 6
         Case 2:19-cv-03438-GEKP Document 7 Filed 10/21/19 Page 7 of 12



                                           COUNT I
                                 Direct Copyright Infringement

       42.      The allegations contained in paragraphs 1-41 are hereby re-alleged as if fully set

forth herein.

       43.      Plaintiff is the owner of the Works, which is an original work of authorship.

       44.      Defendant copied and distributed the constituent elements of Plaintiff’s Works

using the BitTorrent protocol.

       45.      At no point in time did Plaintiff authorize, permit, or consent to Defendant’s

distribution of its Works, expressly or otherwise.

       46.      As a result of the foregoing, Defendant violated Plaintiff’s exclusive right to:

       (A)      Reproduce its Works in copies, in violation of 17 U.S.C. §§ 106(1) and 501;

       (B)      Distribute copies of the Works to the public by sale or other transfer of ownership,

or by rental, lease, or lending, in violation of 17 U.S.C. §§ 106(3) and 501;

       (C)      Perform the copyrighted Works, in violation of 17 U.S.C. §§ 106(4) and 501, by

showing the Works’ images in any sequence and/or by making the sounds accompanying the

Works’ audible and transmitting said performance of the work, by means of a device or process,

to members of the public capable of receiving the display (as set forth in 17 U.S.C. § 101’s

definitions of “perform” and “publicly” perform); and

       (D)      Display the copyrighted Works, in violation of 17 U.S.C. §§ 106(5) and 501, by

showing individual images of the works non-sequentially and transmitting said display of the

works by means of a device or process to members of the public capable of receiving the display

(as set forth in 17 U.S.C. § 101’s definition of “publicly” display).

       47.      Defendant’s infringements were committed “willfully” within the meaning of 17

U.S.C. § 504(c)(2).


                                                  7
          Case 2:19-cv-03438-GEKP Document 7 Filed 10/21/19 Page 8 of 12



         WHEREFORE, Plaintiff respectfully requests that the Court:

         (A)      Permanently enjoin Defendant from continuing to infringe Plaintiff’s copyrighted

Works;

         (B)      Order that Defendant delete and permanently remove the digital media files relating

to Plaintiff’s Works from each of the computers under Defendant’s possession, custody, or control;

         (C)      Order that Defendant delete and permanently remove the infringing copies of the

Works Defendant has on computers under Defendant’s possession, custody, or control;

         (D)      Award Plaintiff statutory damages per infringed work pursuant to 17 U.S.C. §

504(a) and (c);

         (E)      Award Plaintiff its reasonable attorneys’ fees and costs pursuant to 17 U.S.C. § 505;

         (F)      Prejudgment and post-judgment interest at the applicable rate; and

         (G)      Grant such other and further relief as this Court may deem appropriate under law

and equity.

                                  DEMAND FOR A JURY TRIAL

         Plaintiff hereby demands a trial by jury on all issues so triable.

Dated: October 17, 2019                                 Respectfully submitted,

                                                        By:
                                                              John C. Atkin, Esq. (326957)
                                                              JAtkin@atkinfirm.com
                                                              55 Madison Avenue, Ste. 400
                                                              Morristown, NJ 07960
                                                              Tel.: (973) 285-3239
                                                              Fax: (833) 693-1201
                                                              Attorneys for Plaintiff




                                                    8
                                Case 2:19-cv-03438-GEKP Document 7 Filed 10/21/19 Page 9 of 12
                                                         Exhibit A to the Complaint
Location: Philadelphia, PA                                                                             IP Address: 98.111.145.161
Total Works Infringed: 61                                                                              ISP: Verizon Fios
 Work         Hash                                         UTC              Site          Published        Registered       Registration
 1            9A0B4B599E34B148174405F0D2DB2EBD52BB1D86     06/02/2019       Tushy         11/12/2018       12/10/2018       PA0002145826
                                                           13:28:16
 2            0279F8114C90ECBC2C775793D7CD9105ED963856     05/11/2019       Blacked       01/15/2018       01/24/2018       PA0002101768
                                                           21:50:53
 3            0326E8923C58852725F5A7857833A4CD3E715289     05/13/2019       Tushy         05/06/2017       06/16/2017       PA0002069288
                                                           22:21:49
 4            06AA76548DD2ABCEC87073D03C55188FFE20387F     05/27/2019       Tushy         12/27/2018       01/22/2019       PA0002147899
                                                           16:01:56
 5            0FC89E3591ABCE589173E6BBAD64A52E4D79299F     05/03/2019       Tushy         12/02/2018       12/18/2018       PA0002141917
                                                           00:25:07
 6            14C05DD49CADBA8851E1E30C645E9C5B4DDE3F90     04/09/2019       Vixen         02/28/2019       03/31/2019       PA0002163973
                                                           21:35:10
 7            169910CBB046BADCD9BCBB5A0410B8D178EF69F9     05/18/2019       Vixen         02/28/2018       04/17/2018       PA0002116071
                                                           00:16:05
 8            16AD1279FD954BD4B7E9C35CA7DDAAB8121D1367     05/23/2019       Tushy         12/07/2018       01/22/2019       PA0002149849
                                                           14:49:44
 9            1BA06FF511877DFA75B32024B4506A7C9BEB8D9C     05/19/2019       Tushy         01/21/2018       02/20/2018       PA0002104191
                                                           01:49:09
 10           1C8DF431BA4F95863FE4DE7C7530C9327392C74E     05/06/2019       Vixen         01/09/2018       01/15/2018       PA0002070945
                                                           23:49:13
 11           22DE3D0DBDC4F63D4CB286F6154F3FCCC3D7FABF     05/12/2019       Vixen         07/18/2017       08/10/2017       PA0002046875
                                                           14:34:30
 12           230CAD0925ECCA9175FBB1450E92B9CCAD2CCD55     05/23/2019       Vixen         05/19/2017       06/22/2017       PA0002039287
                                                           01:00:24
 13           2541261990122381387D2C03CDA34FF74B4EDE3E     05/01/2019       Blacked Raw   10/29/2018       12/10/2018       PA0002145837
                                                           21:06:03
 14           298DC31A100D91C09153BAA8375C4B4E08D01500     05/28/2019       Tushy         04/11/2019       05/11/2019       PA0002173890
                                                           22:04:46
 15           2A960A6B8F66D6BB2EFFB0E3BE931CF9C97881E0     05/04/2019       Tushy         01/06/2018       01/24/2018       PA0002101756
                                                           13:07:01
 16           2B1BABC882B4895DC5408D9D21BB65F93F3BEEC8     05/03/2019       Blacked Raw   08/10/2018       09/05/2018       PA0002135668
                                                           00:18:16
 17           2CB43429526775645D5837FE2C63CFFB1B0D2802     05/24/2019       Vixen         10/31/2017       12/05/2017       PA0002097990
                                                           00:01:52
                        Case 2:19-cv-03438-GEKP Document 7 Filed 10/21/19 Page 10 of 12
Work   Hash                                       UTC          Site          Published    Registered   Registration
18     2FEF8C6862CCC28341F10FF8FB905E9CB161F500   05/08/2019   Blacked Raw   11/08/2018   12/10/2018   PA0002145833
                                                  21:44:26
19     3C2ECF682E82D48E081274FA2B9C4A95AD626BAE   05/02/2019   Blacked       01/05/2018   01/15/2018   PA0002099696
                                                  01:39:24
20     40E9B747F9F76B02D8318A9F1A8D458AE6B1DEE6   06/04/2019   Tushy         10/08/2017   10/19/2017   PA0002058298
                                                  20:25:32
21     42FA8D55C449F1B251CBDCA779AF8B82B924AD80   05/31/2019   Tushy         11/21/2018   01/22/2019   PA0002149838
                                                  23:39:07
22     464AB452DA8258FA23BA74830F0D57EE7CA518C5   05/14/2019   Tushy         08/24/2017   09/15/2017   PA0002052837
                                                  22:21:12
23     48FACB22E186B79A3559DF1240089673767DFC3E   05/10/2019   Tushy         12/17/2017   01/24/2018   PA0002101765
                                                  23:11:33
24     4FF62836FC3C509617EE5DE7658EAABE045C0BA1   06/04/2019   Tushy         09/13/2017   10/10/2017   PA0002086153
                                                  23:46:47
25     5955C785662CE4EC3BC025F530BA0552003C19A3   04/09/2019   Tushy         10/03/2017   10/10/2017   PA0002086147
                                                  12:59:27
26     5C208E2ABF6083135CA52776A02D87442F215D60   05/07/2019   Tushy         06/15/2017   07/07/2017   PA0002070815
                                                  00:06:42
27     715C2B25BDAD9A8397CBBA8D15356FDE24B5BC94   05/17/2019   Vixen         11/10/2017   12/04/2017   PA0002097978
                                                  23:00:11
28     7180352F1197F512822C8C7B41CAADADB5C0F744   04/30/2019   Blacked       01/25/2019   02/22/2019   PA0002155136
                                                  23:40:11
29     75FFF19AAD5EEEAF872EDD2609F1DE5443DB5AFE   05/23/2019   Tushy         12/20/2018   01/22/2019   PA0002147682
                                                  14:52:40
30     77537958D009D974B9970112342BCA232614C16F   05/06/2019   Blacked       01/10/2018   01/15/2018   PA0002070942
                                                  23:37:19
31     7AA9EE0B623B3876BDBBB4854D311BA014697009   05/10/2019   Blacked       11/11/2017   11/27/2017   PA0002098000
                                                  23:45:08
32     7C627BDADFCB1575B894A71C66ADFFB95C6EFAFE   05/01/2019   Blacked Raw   10/24/2018   11/25/2018   PA0002137640
                                                  20:42:46
33     7EE851E09AB8BD5EB069382157EDEA8F2196F6D3   05/11/2019   Blacked Raw   08/30/2018   10/16/2018   PA0002127777
                                                  21:48:33
34     8151CF541971EF70109DA42D60358D50840274AE   05/23/2019   Tushy         01/26/2018   02/20/2018   PA0002104196
                                                  01:10:02
35     83C2BE754F4FC48BDB450CAE625F879FAED66CED   05/10/2019   Vixen         05/09/2019   06/03/2019   PA0002178768
                                                  23:18:38
36     8BB074E225C6C871CDBD1831D394E9988502CEBD   05/06/2019   Blacked Raw   10/09/2018   11/01/2018   PA0002143427
                                                  23:53:06
                        Case 2:19-cv-03438-GEKP Document 7 Filed 10/21/19 Page 11 of 12
Work   Hash                                     UTC          Site          Published    Registered   Registration
37     9056884C30C82FB1042FF114F99861A89E0DE773 05/17/2019   Vixen         12/15/2018   01/22/2019   PA0002147905
                                                23:17:47
38     92D8FDB2B2AA0842E70AEBE88BD7D7EFFC9C568A 04/11/2019   Vixen         03/30/2019   04/29/2019   PA0002169943
                                                16:18:50
39     A460BDA775DEF88F7E956E928A7FFEBFB1EB504A 05/30/2019   Tushy         09/18/2017   10/09/2017   PA0002086139
                                                00:59:58
40     A5DAB5C75BEE5E7712B44AB312CC175F0E036C7B 05/28/2019   Blacked       09/17/2017   10/10/2017   PA0002086174
                                                20:49:27
41     A5E505EFBC4DBA0B9AFD15CD2DD8D6285BF834B8 05/23/2019   Blacked Raw   09/19/2018   11/01/2018   PA0002143420
                                                22:22:06
42     A90A83B444B4CCE14D07FBDCB7364C00F265F746 05/28/2019   Blacked Raw   02/01/2018   02/20/2018   PA0002104206
                                                20:50:54
43     B13AE94A241C9D4B473BBB3C26F761F76F55D935 05/13/2019   Tushy         01/06/2019   01/22/2019   PA0002147897
                                                23:31:44
44     B9266888029C4F2FE729EC54F40765EDAC6C4DAB 05/13/2019   Vixen         11/15/2017   12/04/2017   PA0002098032
                                                22:40:14
45     B9E072232E0539EEBAFF9F6141443FE228C52360 05/07/2019   Blacked       12/21/2017   01/15/2018   PA0002070941
                                                22:18:37
46     BC8CCB2274A5E7EC5CC5AF8F5DC221BD4065CA2E 05/17/2019   Vixen         05/04/2017   06/16/2017   PA0002069283
                                                19:47:44
47     BFB0C6B34A693BC40981D11313056612733E3A70 06/01/2019   Tushy         11/17/2018   12/10/2018   PA0002145827
                                                16:49:27
48     C341AC19AAF42185652B5AD8AA85ADDC9ED72B2C 05/11/2019   Vixen         12/25/2017   01/15/2018   PA0002099686
                                                23:52:01
49     C67CEBFB35714146396FF2583118CA8B68E56015 05/07/2019   Blacked Raw   05/07/2019   06/03/2019   PA0002178775
                                                23:40:21
50     C6E3BDB543EA4CE2ECC6E0EEDB3576B6297F09B0 05/12/2019   Tushy         09/13/2018   11/01/2018   PA0002143414
                                                15:29:14
51     CC4C9F3139A74EA0F73EEEC68EFA9CE5594554F9 05/11/2019   Vixen         12/30/2017   01/15/2018   PA0002070944
                                                19:33:44
52     CFEB7EA208DC18E592ED86D69ED4CFDFDBAC4D43 04/30/2019   Vixen         02/03/2019   03/24/2019   PA0002183213
                                                23:39:24
53     D0BB360420E57FE725E43E8A0001D26CEABF17CC 05/24/2019   Blacked Raw   01/22/2018   02/20/2018   PA0002104185
                                                14:38:28
54     D1FC96E10BA7748B5EB03C8BF0B6C39397B9979F 05/24/2019   Tushy         11/02/2017   12/05/2017   PA0002098020
                                                00:36:41
55     DC9F06861F5B8306A5010D2F076FB6A6487CA9DB 05/23/2019   Vixen         05/24/2017   06/22/2017   PA0002039294
                                                22:19:55
                        Case 2:19-cv-03438-GEKP Document 7 Filed 10/21/19 Page 12 of 12
Work   Hash                                       UTC          Site      Published    Registered   Registration
56     E3EDEB068EFEC672F08F6D1B0A91619FCC9E5C53   05/08/2019   Tushy     06/20/2017   07/07/2017   PA0002070816
                                                  21:17:17
57     EA940B8AA781644B98523FD3D1B0B6809C9A5229   05/19/2019   Blacked   11/21/2017   01/04/2018   PA0002069353
                                                  01:31:49
58     EB209A2C769C32FFB78C53365CEFBDA980B65157   05/03/2019   Tushy     12/12/2018   01/22/2019   PA0002147902
                                                  00:23:56
59     EF2EAC4726A1D3E00AEED333D69582FB39066114   04/28/2019   Vixen     04/29/2017   06/15/2017   PA0002037568
                                                  23:54:28
60     F8C4EB3462B1DFE18B765962D874BB49B6168B0F   05/03/2019   Tushy     11/02/2018   12/10/2018   PA0002145834
                                                  01:36:13
61     FE02F2A21D11DA6DDD57334B205EE6AAC2A01263   05/11/2019   Vixen     01/04/2018   01/15/2018   PA0002070947
                                                  01:22:19
